Exhibit 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2012-B SERIES Monthly Servicer's Statement for the month ended May 31, 2012  Period Collection Accrual Distribution Series Allocation Percentage at Month-End 11.49% From 01-May-12 23-May-12 15-Jun-12 Floating Allocation Percentage at Month-End 83.10% To 31-May-12 15-Jun-12 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2012-B balances were: Payment Date Period Period 5/15/2014 11/1/2013 No Notes Principal Amount of Debt Required Overcollateralization Required Overcollateralization Increase - MPR < 35% Required Overcollateralization Increase - MPR < 30% Incremental Overcollateralization Amount Series Nominal Liquidation Amount Required Participation Amount Accumulation Account Excess Receivables Beginning Total Collateral Additions Ending Balance Collateral as Percent of Notes 148.50% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 23 Total Pool LIBOR 0.239750% Beginning Gross Principal Pool Balance Applicable aprgin 0.350000% Total Principal Collections 0.589750% Investment in New Receivables Receivables Added for Additional Accounts - Actual Per $1000 Repurchases - Interest Principal Default Amounts - Principal Principal Reallocation - Unused Fee New Series Issued During Collection Period Less Net CMA Offset Less Servicing Adjustment Total Due Investors 0.589750% Ending Balance Servicing Fee Excess Cash Flow SAP for Next Period 42.56% Average Receivable Balance Monthly Payment Rate 45.11% Reserve Account Interest Collections Required Balance During the past collection period, the following activity occurred: Current Balance Deficit/(Excess) NMOTR Total Pool Total Interest Collections Principal Reallocations Recoveries on Receivables Written Off Total Available Page5 of 7
